NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-NOV-2021
                                            08:30 AM
                                            Dkt. 59 ODSD
                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

              STATE OF HAWAI#I, Plaintiff-Appellee, v.
               DESTINY M. KELLY, Defendant-Appellant


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CR. NO. 1CPC-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
  (By:   Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the August 5, 2021 "Motion to
Vacate Second Amended Order of Resentencing Revocation of
Probation, Notice of Entry, Filed on November 30, 2020 and to
Dismiss All Related Criminal Proceedings" by Defendant-Appellant
Destiny M. Kelly (Kelly), the papers in support, and the record,
and there being no opposition, it appears Kelly has died during
the pendency of her appeal and a motion for substitution of
proper party defendant-appellant pursuant to Hawai#i Rules of
Appellate Procedure Rule 43(a) was not filed.
           Therefore, IT IS HEREBY ORDERED that, pursuant to State
v. Makaila, 79 Hawai#i 40, 45, 897 P.2d 967, 972 (1995), Kelly's
appeal is dismissed as moot, the underlying conviction is
vacated, and all related criminal proceedings are dismissed.
           DATED: Honolulu, Hawai#i, November 17, 2021.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge